DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-17, and 19-20 are pending.
Claims 9 and 18 are canceled.
Specification
With respect to the specification, Applicant has amended Paras. 0004 and 0013 to correct for minor informalities. Therefore, the objections have been withdrawn. The amended specification has been entered.
Claim Interpretation
With respect to claim interpretation, Applicant has amended claim 5 to correct for interpretation under 35 U.S.C 112(f). Therefore, interpretation of claim 5 under 112(f) has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 11/9/2021.
The application has been amended as follows: 

extract a second intermediate result as output of one of the N number of layers; 
compare the first intermediate result with the second intermediate result to generate a comparison result; 
transmit the comparison result to an electronic apparatus associated with a user, wherein the comparison result includes information which differentiates a visual quality of the first intermediate result from that of the second intermediate result;
Page 6 of 14Application No. 16/708,922Reply to Office Action of July 26, 2021receive, from the electronic apparatus, selection information as one of the at least one selection condition for the intermediate layer selection based on the comparison result; and 
select the intermediate layer of the N number of layers based on the at least one selection condition.

17. (Currently Amended) The method according to claim 13, further comprising: 
extracting a second intermediate result as output of one of the N number of layers; 
comparing the first intermediate result with the second intermediate result to generate a comparison result; 
transmitting the comparison result to an electronic apparatus associated with a user, wherein the comparison result includes information which differentiates a visual quality of the first intermediate result from that of the second intermediate result;
Page 9 of 14Application No. 16/708,922Reply to Office Action of July 26, 2021receiving, from the electronic apparatus, selection information as one of the at least one selection condition for intermediate layer selection based on the comparison result; and 
selecting the intermediate layer of the N number of layers based on the at least one selection condition.
Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Saito et al. (US 2019/0156157 A1) appears to be the closet prior art of record. The prior art of record does not teach certain distinguishing features as described below in reference to independent claims 1, 13, and 20.
Regarding claim 1, the prior art Saito et al. teaches, an information processing device, comprising: a memory configured to store a first neural network trained for an object detection task, wherein the first neural network comprises N number of layers (Para. 0006: an information processing apparatus comprising: a recognition processing unit configured to acquire a result of recognition processing of a convolutional neural network using recognition object data including information of a recognition object; Para. 0048: the first CNN is a CNN used by the recognition device 10; As seen in Fig. 28, there are two neural networks (i.e. first CNN 3120 and second CNN 3220) in which the first and second CNNs have multiple layers (i.e. input layers convolution1 layer, convolution2 layer and output layer); Para. 0052: in step S701, the recognition device 10…perform recognition processing of detection object using the first CNN (recognition processing of the first CNN); Para. 0199: the computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™), a flash memory device, a memory card, and the like; As seen in Fig. 2, two models (i.e. first CNN and second CNN) are stored in storage unit M1);
and circuitry configured to: receive a first image which includes an object of interest (Para. 0069: FIG. 10 shows an example of the image of one frame in a video (monitoring video) as a moving image. An image 1001 shown in FIG. 10 is an example of the image of one frame in a monitoring video at an intersection. Reference numerals 1002 to 1005 denote objects included in the image 1001; Note: references numerals 1002 to 1005 in Fig. 10 are objects of interest); 
extract, from the received first image, a region of interest (Rol) comprising the object of interest (Para. 0069: in step S901, an extraction unit 111 loads training data from the storage unit D1. In this embodiment, this training data is assumed to include a video including a human body captured by an image capturing device such as a monitoring camera. The extraction unit 111 extracts a human body region from the video. If the video is a moving image, a human body region is extracted from the image of each frame….Reference numerals 1006, 1010, 1009, and 1007 denote Bounding Boxes extracted by the extraction unit 111 for the objects 1002 to 1005, respectively. Each of partial images surrounded by the Bounding Boxes corresponds to a human body region; Note: a bounding box contains an object of interest (i.e. objects 1002 to 1005)); 
input the extracted Rol to an input layer of the N numbers of layers of the first neural network (As seen in Fig. 19, the extracted region of interest (i.e. human body region 1903) is input into the first neural network; Para. 0097: 1903, an example of the whole body image for which recognition processing of the first CNN is performed; As seen in Fig. 28, the first CNN 3120 has an input layer 3101); 
extract a first intermediate result as an output generated by the selected intermediate layer of the first neural network based on the input Rol (Para. 0058: the recognition unit 12 sends the output (intermediate recognition information) of a predetermined intermediate layer in the first CNN, which is obtained by the recognition processing of the first CNN, to a region of interest control unit 21; Note: a predetermined intermediate layer is a selected intermediate layer; As seen in Fig. 28, the output layer 3108 is the intermediate result that is output); 
and share the extracted first intermediate result as compressed training data with a server for training a second neural network on the object detection task (Para. 0043: the feature amount (detailed feature amount) of a second CNN configured to recognize a detailed feature is integrated with the intermediate layer feature map of a first CNN configured to recognize a normal feature. At this time, the detailed feature amount is integrated with a region corresponding to the region of interest on the intermediate layer feature map of the first CNN, thereby implementing integration of the detailed feature amount (ROI embedding). Here, "integration" means integrating one or more detailed feature amounts with the intermediate layer feature map of the first CNN, and means reflecting the detailed feature amount on the intermediate layer feature map via, for example, addition, substitution, non-linear transformation, or the like; Para. 0048: the detail recognition device 20 performs training of the second CNN using, as input data, the training data and "the output of the first CNN" that is the output from the recognition device 10; Para. 0060 describes updating the models (i.e. CNNs) based on the results; Note: the compressed training data can be acquired as intermediate results (i.e. feature map). Sharing of the intermediate result (i.e. feature map) consists of using the result of the first CNN as an input into the second CNN (i.e. updates the second CNN)).
However, the prior art of record does not teach or fairly suggest the combination of claimed elements in the claim, such as, determine network information associated with a communication network between the information processing device and a server; select an intermediate layer of the N number of layers of the first neural network, wherein the intermediate layer is selected based on a determination that the determined network information satisfies at least one selection condition for intermediate layer selection.
Regarding claim 13, the prior art Saito et al. teaches, a method, comprising: in an information processing device: receiving a first image which includes an object of interest (Para. 0008 describes the information processing method; Para. 0006: an information processing apparatus comprising: a recognition processing unit configured to acquire a result of recognition processing of a convolutional neural network using recognition object data including information of a recognition object; Para. 0069: FIG. 10 shows an example of the image of one frame in a video (monitoring video) as a moving image. An image 1001 shown in FIG. 10 is an example of the image of one frame in a monitoring video at an intersection. Reference numerals 1002 to 1005 denote objects included in the image 1001; Note: references numerals 1002 to 1005 in Fig. 10 are objects of interest);  
extracting, from the received first image, a region of interest (Rol) comprising the object of interest (Para. 0069: in step S901, an extraction unit 111 loads training data from the storage unit D1. In this embodiment, this training data is assumed to include a video including a human body captured by an image capturing device such as a monitoring camera. The extraction unit 111 extracts a human body region from the video. If the video is a moving image, a human body region is extracted from the image of each frame….Reference numerals 1006, 1010, 1009, and 1007 denote Bounding Boxes extracted by the extraction unit 111 for the objects 1002 to 1005, respectively. Each of partial images surrounded by the Bounding Boxes corresponds to a human body region; Note: a bounding box contains an object of interest (i.e. objects 1002 to 1005));
 inputting the extracted Rol to an input layer of N numbers of layers of a first neural network, wherein the first neural network is trained for an object detection task (As seen in Fig. 19, the extracted region of interest (i.e. human body region 1903) is input into the first neural network; Para. 0097: 1903, an example of the whole body image for which recognition processing of the first CNN is performed; As seen in Fig. 28, the first CNN 3120 has an input layer 3101; Para. 0052: In step S701, the recognition device 10 and the detail recognition device 20 perform recognition processing of detection object data using the first CNN (recognition processing of the first CNN) and recognition processing of detection object data using the second CNN (recognition processing of the second CNN), respectively); 
extracting a first intermediate result as an output generated by the selected intermediate layer of the first neural network based on the input Rol (Para. 0058: the recognition unit 12 sends the output (intermediate recognition information) of a predetermined intermediate layer in the first CNN, which is obtained by the recognition processing of the first CNN, to a region of interest control unit 21; Note: a predetermined intermediate layer is a selected intermediate layer; As seen in Fig. 28, the output layer 3108 is the intermediate result that is output); 
and sharing the extracted first intermediate result as compressed training data with a server for training a second neural network on the object detection task (Para. 0043: the feature amount (detailed feature amount) of a second CNN configured to recognize a detailed feature is integrated with the intermediate layer feature map of a first CNN configured to recognize a normal feature. At this time, the detailed feature amount is integrated with a region corresponding to the region of interest on the intermediate layer feature map of the first CNN, thereby implementing integration of the detailed feature amount (ROI embedding). Here, "integration" means integrating one or more detailed feature amounts with the intermediate layer feature map of the first CNN, and means reflecting the detailed feature amount on the intermediate layer feature map via, for example, addition, substitution, non-linear transformation, or the like; Para. 0048: the detail recognition device 20 performs training of the second CNN using, as input data, the training data and "the output of the first CNN" that is the output from the recognition device 10; Note: the feature map is compressed training data).
However, the cited reference does not teach or fairly suggest the claimed elements in the claim, such as, determining network information associated with a communication network between the information processing device and a server; selecting an intermediate layer of the N number of layers of the first neural network, wherein the intermediate layer is selected based on a determination that the determined network information satisfies at least one selection condition for intermediate layer selection.
Regarding claim 20, the prior art Saito et al. teaches, a non-transitory computer-readable medium having stored thereon, computer- executable instructions which, when executed by an information processing device, causes the information processing device to execute operations, the operations comprising (Para. 0199: the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions ( e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as 'non-transitory computer-readable storage medium') to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions): 
receiving a first image which includes an object of interest (Para. 0069: FIG. 10 shows an example of the image of one frame in a video (monitoring video) as a moving image. An image 1001 shown in FIG. 10 is an example of the image of one frame in a monitoring video at an intersection. Reference numerals 1002 to 1005 denote objects included in the image 1001; Note: references numerals 1002 to 1005 in Fig. 10 are objects of interest); 
extracting, from the received first image, a region of interest (Rol) comprising the object of interest (Para. 0069: in step S901, an extraction unit 111 loads training data from the storage unit D1. In this embodiment, this training data is assumed to include a video including a human body captured by an image capturing device such as a monitoring camera. The extraction unit 111 extracts a human body region from the video. If the video is a moving image, a human body region is extracted from the image of each frame….Reference numerals 1006, 1010, 1009, and 1007 denote Bounding Boxes extracted by the extraction unit 111 for the objects 1002 to 1005, respectively. Each of partial images surrounded by the Bounding Boxes corresponds to a human body region; Note: a bounding box contains an object of interest (i.e. objects 1002 to 1005)); 
inputting the extracted Rol to an input layer of N numbers of layers of a first neural network, wherein the first neural network is trained for an object detection task (As seen in Fig. 19, the extracted region of interest (i.e. human body region 1903) is input into the first neural network; Para. 0097: 1903, an example of the whole body image for which recognition processing of the first CNN is performed; As seen in Fig. 28, the first CNN 3120 has an input layer 3101; Para. 0052: In step S701, the recognition device 10 and the detail recognition device 20 perform recognition processing of detection object data using the first CNN (recognition processing of the first CNN) and recognition processing of detection object data using the second CNN (recognition processing of the second CNN), respectively); 
extracting a first intermediate result as an output generated by the selected intermediate layer of the first neural network based on the input Rol (Para. 0058: the recognition unit 12 sends the output (intermediate recognition information) of a predetermined intermediate layer in the first CNN, which is obtained by the recognition processing of the first CNN, to a region of interest control unit 21; Note: a predetermined intermediate layer is a selected intermediate layer; As seen in Fig. 28, the output layer 3108 is the intermediate result that is output); 
and sharing the extracted first intermediate result as compressed training data with a server for training a second neural network on the object detection task (Para. 0043: the feature amount (detailed feature amount) of a second CNN configured to recognize a detailed feature is integrated with the intermediate layer feature map of a first CNN configured to recognize a normal feature. At this time, the detailed feature amount is integrated with a region corresponding to the region of interest on the intermediate layer feature map of the first CNN, thereby implementing integration of the detailed feature amount (ROI embedding). Here, "integration" means integrating one or more detailed feature amounts with the intermediate layer feature map of the first CNN, and means reflecting the detailed feature amount on the intermediate layer feature map via, for example, addition, substitution, non-linear transformation, or the like; Para. 0048: the detail recognition device 20 performs training of the second CNN using, as input data, the training data and "the output of the first CNN" that is the output from the recognition device 10; Para. 0060 describes updating the models (i.e. CNNs) based on the results; Note: the compressed training data can be acquired as intermediate results (i.e. feature map). Sharing of the intermediate result (i.e. feature map) consists of using the result of the first CNN as an input into the second CNN (i.e. updates the second CNN)).
However, the cited reference does not teach or fairly suggest the claimed elements in the claim, such as, determining network information associated with a communication network between the information processing device and a server; selecting an intermediate layer of the N number of layers of the first neural network wherein the intermediate layer is selected based on a determination that the determined network information satisfies at least one selection condition for intermediate layer selection.
Claims 2-8 and 10-12, and claims 14-17 and 19 are dependent on claims 1 and 13, respectively, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 14, filed on 10/26/2021, with respect to independent claims 1, 13, and 20 have been fully considered and are persuasive. The rejection of 7/26/2021 has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
George et al. (US 2019/0335006 A1) teaches hidden layers corresponding to intermediate features to determine the characteristics of the user (Para. 0047).
Lu et al. (CN 107423817 A, see attached machine translation) teaches defining a general intermediate language layer for expressing the network topology in various deep learning frameworks (Para. 0060).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


11/23/2021